Citation Nr: 1337398	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  09-08 232	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for noninsulin-dependent diabetes mellitus (diabetes).

2.  Entitlement to service connection for an orthopedic disorder involving the hands and feet, claimed as arthritis. 

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a bilateral shoulder disorder.

5.  Entitlement to service connection for tingling of the lower extremities. 

6.  Entitlement to service connection for hypertension. 


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to October 1970, with additional service in the Army Reserve and the Army National Guard.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran died in March 2010.  The appellant timely requested that she be substituted for the Veteran.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2012)).  Such request must be filed not later than one year after the date of the veteran's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) ...."  Id.  The RO has allowed the appellant's substitution in the Veteran's case that was on appeal.  Therefore, the appellant has been substituted for the Veteran.  The appellant retains the Veteran's docket number before the Board.

The Board remanded the case for additional development in June 2013.  The case has now been returned to the Board for appellate review.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  Virtual VA does currently contain evidence (VA medical treatment records (CAPRI) dated between January 2001 and February 2010) that is pertinent to the claims on appeal and some of those records are not already included in the paper claims file.

As noted in the Board's remand of June 2013, the issue of service connection for varicose veins has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2008 Veteran's statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In the June 2013 remand, the Board stated, in relation to the readjudication of the claims on appeal, as follows:

In light of the Veteran's contentions that the hypertension and tingling in the lower extremities were secondary to the unadjudicated claim of entitlement to service connection to varicose veins, the issues are held in abeyance pending adjudication of the claim of entitlement to varicose veins.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Therefore, the AMC/RO was directed to readjudicate the claims after adjudication of the claim for service connection for varicose veins.  If service connection was granted for varicose veins, the readjudication of the claims of entitlement to service connection for hypertension and tingling in the lower extremities was to include consideration of whether the hypertension or tingling in the lower extremities was secondary to varicose veins.

However, as stated in an AMC document dated July 23, 2013, the issue of entitlement to service connection for varicose veins was referred to the AOJ for action.  Indeed, the Supplemental Statement of the Case (SSOC) issued that same day does not address the issue of entitlement to service connection for varicose veins.

In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded.  To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Adjudicate the claim for service connection for varicose veins.

2.  After adjudication of the claim for service connection for varicose veins, readjudicate the other claims.  

3.  If service connection is granted for varicose veins, the readjudication of the claims of entitlement to service connection for hypertension and tingling in the lower extremities must include consideration of whether the hypertension or tingling in the lower extremities is secondary to, or aggravated by, the varicose veins.

4.  If any benefit sought on appeal remains denied, provide the appellant and her representative, if any, a Supplemental Statement of the Case (SSOC) and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

